Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

U.S. $150,000,000

 

364-DAY CREDIT AGREEMENT

 

Dated as of August 29, 2002

 

Among

 

THE NASDAQ STOCK MARKET, INC.

as Borrower

 

THE BANKS NAMED HEREIN

as Banks

 

SALOMON SMITH BARNEY INC.

as Sole Lead Arranger and Sole Book Manager

 

CREDIT LYONNAIS NEW YORK BRANCH

as Documentation Agent

 

and

 

CITIBANK, N.A.

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

T A B L E   O F   C O N T E N T S

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms

 

SECTION 1.02.  Computation of Time Periods

 

SECTION 1.03.  Accounting Terms

 

 

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.  The Advances

 

SECTION 2.02.  Making the Advances

 

SECTION 2.03.  Certain Fees

 

SECTION 2.04.  Reduction, Extensions and Increases of the Commitments

 

SECTION 2.05.  Repayment

 

SECTION 2.06.  Interest

 

SECTION 2.07.  Additional Interest on Eurodollar Rate Advances

 

SECTION 2.08.  Interest Rate Determinations

 

SECTION 2.09.  Voluntary Conversion and Continuation of Advances

 

SECTION 2.10.  Prepayments of Advances

 

SECTION 2.11.  Increased Costs

 

SECTION 2.12.  Illegality

 

SECTION 2.13.  Payments and Computations

 

SECTION 2.14.  Taxes

 

SECTION 2.15.  Set-Off; Sharing of Payments, Etc.

 

SECTION 2.16.  Right to Replace a Lender

 

SECTION 2.17.  Evidence of Indebtedness

 

 

ARTICLE 3 CONDITIONS OF LENDING

 

SECTION 3.01.  Conditions Precedent to Initial Borrowing

 

SECTION 3.02.  Conditions Precedent to Each Borrowing

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower

 

 

ARTICLE 5 COVENANTS OF THE BORROWER

 

SECTION 5.01.  General Covenants

 

SECTION 5.02.  Financial Covenants

 

 

ARTICLE 6 EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default

 

 

ARTICLE 7 THE ADMINISTRATIVE AGENT

 

SECTION 7.01.  Authorization and Action

 

SECTION 7.02.  Administrative Agent’s Reliance, Etc.

 

SECTION 7.03.  Citibank and Affiliates

 

SECTION 7.04.  Lender Credit Decision

 

i

--------------------------------------------------------------------------------


 

 

SECTION 7.05.  Indemnification

 

SECTION 7.06.  Successor Administrative Agent

 

SECTION 7.07.  Sole Lead Arranger and Sole Book Manager

 

 

ARTICLE 8  MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.

 

SECTION 8.02.  Notices, Etc.

 

SECTION 8.03.  No Waiver; Remedies

 

SECTION 8.04.  Costs, Expenses and Indemnification

 

SECTION 8.05.  Binding Effect

 

SECTION 8.06.  Assignments and Participations

 

SECTION 8.07.  Governing Law

 

SECTION 8.08.  Severability

 

SECTION 8.09.  Execution in Counterparts

 

SECTION 8.10.  Survival

 

SECTION 8.11.  Waiver of Jury Trial

 

SECTION 8.12.  Confidentiality

 

SECTION 8.13.  Relationship

 

ii

--------------------------------------------------------------------------------


 

 

SCHEDULES

Schedule I

- Banks and Commitments

Schedule II

- Existing Liens

 

 

 

EXHIBITS

Exhibit A

- Form of Notice of Borrowing

Exhibit B

- Form of Assignment and Acceptance

Exhibit C

- Form of Opinion of Counsel of the Borrower

Exhibit D

- Form of Opinion of Special New York Counsel to the Administrative Agent

Exhibit E

- Form of Compliance Certificate of Borrower

Exhibit F-1

- Form of New Lender Supplement

Exhibit F-2

- Form of Commitment Increase Supplement

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 29, 2002 among THE NASDAQ STOCK MARKET,
INC., a corporation organized under the laws of Delaware (the “Borrower”), the
banks (each a “Bank” and, collectively, the “Banks”) listed on the signature
pages hereof, and CITIBANK, N.A., a national banking association, as
administrative agent (in such capacity, the “Administrative Agent”).

 

The Borrower has requested that the Lenders (as hereinafter defined) make loans
to it in an aggregate principal amount not exceeding $150,000,000 at any one
time outstanding for the general corporate purposes of the Borrower, and the
Lenders are prepared to make such loans upon the terms and conditions hereof. 
Accordingly, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Additional Commitment Lender” has the meaning specified in Section 2.04(b)(iv).

 

“Administrative Agent” has the meaning specified in the introduction hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance.

 

“Affected Person” has the meaning specified in Section 2.16.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Facility Fee Rate” means 0.09% per annum.

 

“Applicable Margin” means:

 

(a)                                  for any Advance that is a Base Rate
Advance, 0.000% per annum; and

 

(b)                                 for any Advance that is a Eurodollar Rate
Advance, 0.36% per annum.

 

364-Day Credit Agreement

 

--------------------------------------------------------------------------------


 

“Applicable Utilization Fee Rate” means 0.10% per annum.

 

“Arranger” means Salomon Smith Barney Inc., in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Bank” has the meaning specified in the introduction hereto.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:  (a)
the rate of interest announced publicly by Citibank in New York, New York from
time to time as Citibank’s base rate; and (b) ½ of one percent per annum above
the Federal Funds Rate.

 

“Base Rate Advance” means an Advance which bears interest at rates based upon
the Base Rate.

 

“Borrower” has the meaning specified in the introduction hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Change in Control” means any of the following events:

 

(a)                                  the Borrower is merged, consolidated or
reorganized into or with another corporation or other Person, and as a result of
such merger, consolidation or reorganization less than a majority of the
combined voting power of the then outstanding Voting Shares of the corporation
or other Person that is the survivor or parent of the survivor of such merger,
consolidation or reorganization immediately after such transaction is held in
the aggregate by the holders of Voting Shares of the Borrower immediately prior
to such transaction; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 the Borrower sells all or substantially all
of its assets to any other corporation or other Person, and less than a majority
of the combined voting power of the then outstanding Voting Shares of such
corporation or other Person immediately after such transaction is held in the
aggregate by the holders of Voting Shares of the Borrower immediately prior to
such sale; or

 

(c)                                  any “person” or “group”, as such terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act (other than
(i) the NASD or (ii) the Borrower), is or becomes the “beneficial owner” (as
such term is used in Rule 13d-3 promulgated pursuant to the Exchange Act),
directly or indirectly, of more than 50% of the aggregate voting power of all
Voting Shares of the Borrower; or

 

(d)                                 during any period of 13 consecutive calendar
months, a majority of the Board of Directors of the Borrower shall no longer be
composed of individuals (i) who were members of said Board on the first day of
such period, (ii) whose election or nomination to said Board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said Board or (iii) whose election
or nomination to said Board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of said Board;

 

provided, that the occurrence of the Restructuring shall not be deemed to be a
Change in Control.

 

“Citibank” means Citibank, N.A., a national banking association.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” has the meaning specified in Section 2.01(a).

 

“Commitment Increase Offer” has the meaning specified in Section 2.04(c)(i).

 

“Commitment Increase Supplement” has the meaning specified in Section
2.04(c)(iii).

 

“Commitment Percentage” means, as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Advances then
outstanding constitutes of the aggregate principal amount of the Advances then
outstanding).

 

“Commitment Termination Date” means August 28, 2003 or, in the case of any
Lender whose Commitment is extended pursuant to Section 2.04(b), the date to
which such Commitment is extended; provided in each case that if any such date
is not a Business Day, the relevant Commitment Termination Date of such Lender
shall be the immediately preceding Business Day.  When the term “Commitment
Termination Date” is used herein without reference to any particular Lender,
such term shall, in such

 

3

--------------------------------------------------------------------------------


 

instance, be deemed to be a reference to the latest Commitment Termination Date
of any of the Lenders then in effect hereunder.

 

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

 

“Consolidated Capitalization” means, as of the date of determination thereof,
the total stockholder’s equity for the Borrower and its Consolidated
Subsidiaries (on a consolidated basis) as the same would appear on a
consolidated balance sheet of  the Borrower and its Consolidated Subsidiaries
prepared as of such date in accordance with GAAP, including Consolidated Total
Long-Term Indebtedness and preferred stock of the Borrower and its Consolidated
Subsidiaries, but excluding any stock, common or preferred, not both issued and
outstanding.

 

“Consolidated EBIT” means, for any period, the sum (without duplication in
accordance with GAAP), for the Borrower and its Consolidated Subsidiaries (on a
consolidated basis), of (a) net income for such period plus (b) to the extent
deducted in determining net income for such period, the sum of (i) Consolidated
Interest Expense for such period and (ii) Taxes for such period.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the aggregate amount of interest accruing during such period on
Indebtedness of such Person and its Consolidated Subsidiaries on a consolidated
basis, determined in accordance with GAAP, including the interest portion of
payments under Capitalized Lease Obligations and any capitalized interest and
amortization of debt discount and expense.

 

“Consolidated Net Income” means, at any time, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the aggregate of the net
income (or loss) for such period determined without duplication in accordance
with GAAP.

 

“Consolidated Tangible Net Worth” means, at any time, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, consolidated stockholders’
equity less the book value of goodwill, patents, trademarks, service marks,
trade names, copyrights, charters, franchises, certificates, permits and
licenses and any other intangible assets, all determined in accordance with
GAAP.

 

“Consolidated Total Long-Term Indebtedness” means, at any time, for the Borrower
and its Consolidated Subsidiaries on a consolidated basis, the aggregate
outstanding principal amount of Indebtedness maturing one year or more after the
date incurred or incurred under a revolving credit or similar facility having a
duration of more than one year or renewable or extendible at the option of the
Borrower for more than one year.

 

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.09(b).

 

4

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or Section
2.09(a).

 

“Declined Amount” has the meaning specified in Section 2.04(c)(i).

 

“Declining Lender” has the meaning specified in Section 2.04(c)(i).

 

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Bank or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied or waived.

 

“Eligible Assignee” means:

 

(a)                                  a Lender and any Affiliate of such Lender;

 

(b)                                 a commercial bank organized under the laws
of the United States, or any State thereof, and having total assets in excess of
$1,000,000,000;

 

(c)                                  a savings bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$500,000,000;

 

(d)                                 a commercial bank organized under the laws
of any other country which is a member of the OECD or a political subdivision of
any such country, and having total assets in excess of $1,000,000,000; and

 

(e)                                  a finance company or other financial
institution or fund which is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business, and having
total assets in excess of $500,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

5

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period:

 

(a)           the offered rate for deposits in U.S. dollars with a maturity
comparable to such Interest Period appearing on Telerate Page 3750 as of
approximately 11:00 a.m. (London time), on the date two Business Days prior to
the commencement of such Interest Period;

 

(b)           if such rate does not appear on Telerate Page 3750, the offered
rate for deposits in U.S. dollars with a maturity comparable to such Interest
Period appearing on the display designated on Reuter Page LIBO as of
approximately 11:00 a.m. (London time) on the date two Business Days prior to
the commencement of such Interest Period; and

 

(c)           in the event that neither rate referred to in clauses (a) or (b)
is available at such time for any reason, then the “Eurodollar Rate” with
respect to such Interest Period for such Eurodollar Rate Advance shall be the
rate per annum equal to the average of the rate per annum at which deposits in
U.S. dollars are offered by the principal office of each of the Reference Banks
in London, England to leading banks in the London interbank market at 11:00 a.m.
(London time) on the Determination Date in an amount substantially equal to such
Reference Bank’s Eurodollar Rate Advance comprising part of the related
Borrowing and for a period equal to such Interest Period.

 

“Eurodollar Rate Advance” means an Advance which bears interest at rates based
upon the Eurodollar Rate.

 

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

6

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Representations” means the representations and warranties set forth in
clause (iii) of Section 4.01(e) and in Section 4.01(f).

 

“Existing Commitment Termination Date” has the meaning specified in Section
2.04(b)(i).

 

“Facility Fee” has the meaning specified in Section 2.03(a).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
including, without limitation, the SEC.

 

“Guarantee” by any Person means, without duplication, any obligation, contingent
or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep–well, to purchase assets, goods, securities
or services, to take–or–pay, or to maintain financial statement conditions or
otherwise, other than agreements to purchase goods at an arm’s length price in
the ordinary course of business) or (ii) entered into for the purpose of
assuring in any other manner the holder of such Indebtedness of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hedging Agreement” means any rate, basis, commodity, currency, debt or equity
swap, any cap, collar or floor agreement, or any similar agreement entered into
for the purpose of hedging risk.

 

“Indebtedness” of any Person means, without duplication, (a) indebtedness of
such Person for borrowed money, (b) obligations of such Person evidenced by
bonds,

 

7

--------------------------------------------------------------------------------


 

debentures, notes or other similar instruments, (c) obligations of such Person
to pay the deferred purchase price of Property or services (excluding, however,
trade accounts payable arising in the ordinary course of business and not
overdue), (d) Capitalized Lease Obligations of such Person, (e) Indebtedness of
others Guaranteed by such Person, (f) Indebtedness of others secured by a Lien
on the Property of such Person, (g) all obligations of such Person to redeem,
retire, defease or otherwise make any payment in respect of shares of capital
stock of such Person, (h) all obligations, contingent or otherwise, of such
Person in respect of letters of credit or acceptances (other than commercial
letters of credit in respect of trade accounts payable and not overdue) and (i)
the net liability of such Person under Hedging Agreements.

 

“Initial Threshold” means, at any time, the sum of (i) $175,000,000 plus (ii) an
amount equal to 50% of Consolidated Net Income (if positive) for each fiscal
quarter of the Borrower commencing with the fiscal quarter ending September 30,
2002 plus (iii) an amount equal to 75% of net proceeds of any public equity
offering by the Borrower or any Subsidiary after the date hereof.

 

“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below.  The duration of each
Interest Period shall be one, two, three or six months, as the Borrower may,
upon notice received by the Administrative Agent not later than 12:00 p.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided that:

 

(i)                                     the Borrower may not select any Interest
Period that ends after the Commitment Termination Date;

 

(ii)                                  each Interest Period that begins on the
last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
and

 

(iii)                               whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day.

 

“Lenders” means the Banks listed on the signature pages hereof and each Person
that shall become a party hereto pursuant to Sections 2.04(c) and 8.06(a), (b)
and (c).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having substantially the
same effect as a lien, including, without limitation, the lien or retained
security title of a conditional vendor.

 

8

--------------------------------------------------------------------------------


 

“Majority Lenders” means, at any time, Lenders whose Commitment Percentages in
the aggregate exceed 50% or, if the Commitments have terminated, Lenders having,
in the aggregate, Advances in an aggregate principal amount exceeding 50% of the
aggregate outstanding principal amount of all Advances.

 

“Margin Stock” means margin stock within the meaning of Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower and its Subsidiaries, taken as a whole, (ii) the legality, validity or
enforceability of this Agreement or (iii) the ability of the Borrower to pay and
perform its obligations hereunder.

 

“Material Indebtedness” has the meaning specified in Section 6.01(d).

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Moody’s Rating” means, at any time, the rating of the Borrower’s unsecured,
unguaranteed senior long-term debt obligations then outstanding most recently
announced by Moody’s.

 

“Multiemployer Plan” means as defined in Section 414(f) of the Code.

 

“Multiple Employer Plan” means a Plan subject to Title IV of ERISA maintained by
one or more employers, other than a Multiemployer Plan.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“New Lender” has the meaning specified in Section 2.04(c)(ii).

 

“New Lender Supplement” has the meaning specified in Section 2.04(c)(ii).

 

“Non-Extending Lender” has the meaning specified in Section 2.04(b)(ii).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a)(ii).

 

“Notice Date” has the meaning specified in Section 2.04(b)(ii).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

 

“Permitted Liens” means any of the following:

 

(a)                                  Liens securing the performance of, or
payment in respect of, leases, contracts (other than for the repayment of
borrowed money), surety and

 

9

--------------------------------------------------------------------------------


 

appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business;

 

(b)                                 any interest or title of a lessor or
sublessor and any restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject that is incurred in the ordinary course
of business;

 

(c)                                  customary rights of setoff upon deposits of
cash in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business;

 

(d)                                 Liens arising out of judgments or awards
that do not constitute an Event of Default under Section 6.01(g) and in respect
of which the Borrower or any of its Subsidiaries subject thereto shall be
prosecuting an appeal or proceedings for review in good faith and shall be
maintaining appropriate reserves with respect to any such judgment or award; and

 

(e)                                  easements, operating agreements, covenants,
conditions, rights of way, survey exceptions, sewers, electric lines, licenses,
telegraph and telephone lines, zoning restrictions and other encumbrances on
title to, or restrictions on the use of, real property that do not render title
to the property encumbered thereby unmarketable or adversely affect the use of
such property for its present purposes in any material manner.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or Governmental Authority thereof.

 

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, maintained, sponsored or contributed to by the Borrower or any of its
Subsidiaries or, with respect to such a plan that is subject to Title IV of
ERISA, by any member of the Controlled Group.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Reference Banks” means the principal London offices of Citibank, Credit
Lyonnais New York Branch and Fifth Third Bank.

 

“Register” has the meaning specified in Section 8.06(d).

 

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding,

 

10

--------------------------------------------------------------------------------


 

however, such events as to which the PBGC has by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

 

“Responsible Officer” of the Borrower means the Chief Executive Officer, the
Chief Financial Officer, the Senior Vice President and Treasurer, the Senior
Vice President and Secretary or any Executive Vice President of the Borrower.

 

“Restructuring” means the occurrence of the following:  (i) the approval by the
SEC of the Borrower’s application for registration as a national securities
exchange and (ii) the NASD ceasing to hold a majority of the combined voting
power of the outstanding Voting Shares of the Borrower.

 

“Reuter Page LIBO” means the page designated “LIBO” on the Reuter Monitor Money
Rates Service (or on any successor or substitute page of such service, or any
successor to such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time, for purposes of providing quotations of
interest rates applicable to deposits in U.S. dollars in the London interbank
market).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Share Repurchase” means the purchase, redemption, retirement or other
acquisition by the Borrower of shares of common and/or preferred stock of the
Borrower.

 

“Significant Subsidiary” means any Subsidiary which is so defined pursuant to
Rule 1-02 of Regulation S-X promulgated by the SEC.

 

“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Borrower or any member of the Controlled Group for employees of the Borrower
or any member of the Controlled Group, other than a Multiemployer Plan or a
Multiple Employer Plan.

 

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the Property of such Person is greater than the total amount of liabilities
(including without limitation contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in a business and is not about to engage in a business for
which such Person’s property would constitute an unreasonably small capital.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Service, presently a
division of The McGraw-Hill Companies, Inc., and its successors.

 

11

--------------------------------------------------------------------------------


 

“Standard & Poor’s Rating” means, at any time, the rating of the Borrower
unsecured, unguaranteed senior long-term debt obligations then outstanding most
recently announced by Standard & Poor’s.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
Voting Shares are at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person.

 

“surviving Person” has the meaning specified in Section 6.01(f).

 

“Telerate Page 3750” means page 3750 of the Telerate Service of Bridge
Information Services (or on any successor or substitute page of such service, or
any successor to such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time, for purposes of providing quotations of
interest rates applicable to deposits in U.S. dollars in the London interbank
market).

 

“Terminating Lender” has the meaning specified in Section 2.02(f).

 

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA or (d) the institution by the
PBGC of proceedings to terminate such Plan, in each case which could reasonably
be expected to have a Material Adverse Effect.

 

“Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar Rate
Advance.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all accumulated benefit obligations of the Borrower or any member of the
Controlled Group under a Single Employer Plan or Multiple Employer Plan exceeds
the fair market value of assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using actuarial assumptions
utilized for purposes of determining the current liability for purposes of such
valuation.

 

“Utilization Fee” has the meaning specified in Section 2.03(b).

 

“Voting Shares” means, for any Person at any time, the outstanding securities of
such Person entitled to vote generally in an election of directors (or other
persons performing similar functions) of such Person.

 

12

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of a Person means any Subsidiary all of the
outstanding Voting Shares of which (other than directors’ qualifying shares)
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person.  Unless otherwise
expressly provided, all references herein to a “Wholly-Owned Subsidiary” shall
mean a Wholly-Owned Subsidiary of the Borrower.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP or statutory accounting
principals, as the case may be, consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e).

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.  The Advances.  (a)  Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Commitment Termination Date in an aggregate amount not to exceed at any time
outstanding the amount set opposite such Lender’s name on Schedule I hereto or,
if such Lender has entered into an Assignment and Acceptance, set forth for such
Lender in the Register, as such amount may be reduced pursuant to
Section 2.04(a) or increased pursuant to Section 2.04(c) (such Lender’s
“Commitment”).

 

(b)                                 Each Borrowing and each Conversion or
Continuation thereof (i) shall (except as otherwise provided in Sections 2.08(f)
and (g)) be in an aggregate amount not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall consist of Advances of
the same Type (and, if such Advances are Eurodollar Rate Advances, having the
same Interest Period) made, Continued or Converted on the same day by the
Lenders ratably according to their respective Commitments.  Within the limits of
each Lender’s Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.10(b) and reborrow under this Section 2.01.

 

SECTION 2.02.  Making the Advances.

 

(a)  (i)  Each Borrowing shall be made on notice, given not later than 12:00
p.m. (New York City time) on the third Business Day prior to the date of such
Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Advances) or
given not later than 12:00 p.m. (New York City time) on the Business Day of such
Borrowing (in the case of a Borrowing consisting of Base Rate Advances), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be in writing in substantially the form of Exhibit A
hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
of Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance.

 

(iii)                               Each Lender shall, before 1:00 p.m. (New
York City time) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at its address
referred to in Section 8.02, in same day funds, such Lender’s ratable portion of
such Borrowing; provided that, with respect to a Borrowing of a Eurodollar Rate
Advance, no Lender having a Commitment Termination Date prior to the last day of
the initial Interest Period for such Eurodollar Rate Advance shall participate
in such Borrowing.

 

(iv)                              After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article 3, the Administrative Agent will make such funds available to the
Borrower at the Administrative Agent’s aforesaid address.

 

(b)                                 Anything in subsection (a) above to the
contrary notwithstanding, the Borrower may select Eurodollar Rate Advances for
any Borrowing only in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof.

 

(c)                                  Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense (excluding loss of profit) reasonably incurred by such Lender as a
result of any failure to make such Borrowing (including, without limitation, as
a result of any failure to fulfill, on or before the date specified in such
Notice of Borrowing, the applicable conditions set forth in Article 3) and the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing.  A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand (but without duplication) such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Advances comprising

 

14

--------------------------------------------------------------------------------


 

such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.  If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement (and such Advance shall be deemed to
have been made by such Lender on the date on which such amount is so repaid to
the Administrative Agent).

 

(e)                                  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve the other
Lenders of their obligations hereunder to make an Advance on the date of such
Borrowing, and no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(f)                                    Notwithstanding anything in this
Agreement to the contrary, no Lender whose Commitment Termination Date falls
prior to the last day of any Interest Period for any Eurodollar Rate Advance (a
“Terminating Lender”) shall participate in such Advance.  Without limiting the
generality of the foregoing, no Terminating Lender shall (i) participate in a
Borrowing of any Eurodollar Rate Advance having an initial Interest Period
ending after such Lender’s Commitment Termination Date, (ii) have any
outstanding Eurodollar Rate Advance Continued for a subsequent Interest Period
if such subsequent Interest Period would end after such Lender’s Commitment
Termination Date or (iii) have any outstanding Base Rate Advance Converted into
a Eurodollar Rate Advance if such Eurodollar Rate Advance would have an initial
Interest Period ending after such Lender’s Commitment Termination Date.  If any
Terminating Lender has outstanding a Eurodollar Rate Advance that cannot be
Continued for a subsequent Interest Period pursuant to clause (ii) above or has
outstanding a Base Rate Advance that cannot be Converted into a Eurodollar Rate
Advance pursuant to clause (iii) above, such Lender’s ratable share of such
Eurodollar Rate Advance (in the case of said clause (ii)) shall be repaid by the
Borrower on the last day of its then current Interest Period and such Lender’s
ratable share of such Base Rate Advance (in the case of said clause (iii)) shall
be repaid by the Borrower on the day on which the Advances of Lenders unaffected
by said clause (iii) are so Converted.

 

SECTION 2.03.  Certain Fees.

 

(a)                                  Facility Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”) on the average daily amount (whether used or unused) of such
Lender’s Commitment from the date hereof (in the case of each Bank) and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender (in the case of each such Lender) until the Commitment
Termination Date of such Lender at a rate per annum equal to the Applicable
Facility Fee Rate.  The Facility Fee shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December and on the
Commitment Termination Date of each Lender.

 

(b)                                 Utilization Fee.  For each day on which the
aggregate principal amount of Advances outstanding exceeds an amount equal to
50% of the aggregate Commitments, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a utilization fee (the
“Utilization Fee”) on the aggregate principal amount of the Advances of such
Lender outstanding on such day at a rate per annum equal to the Applicable
Utilization Fee Rate.  The

 

15

--------------------------------------------------------------------------------


 

Utilization Fee will be payable in respect of each Advance on each date on which
interest is payable on such Advance, as specified in Section 2.06(a) hereof.

 

(c)                                  Administrative Agent’s Fee.  The Borrower
agrees to pay to the Administrative Agent, for the Administrative Agent’s own
account, an administrative agency fee at the times and in the amounts heretofore
agreed between the Borrower and the Administrative Agent.

 

SECTION 2.04.  Reduction, Extensions and Increases of the Commitments.

 

(a)                                  Commitment Reductions.

 

(i)                                     The Commitment of each Lender shall be
automatically reduced to zero on the Commitment Termination Date of such Lender.

 

(ii)                                  In addition, the Borrower shall have the
right, upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce in part the unused portions of the Commitments of
the Lenders; provided that the aggregate amount of the Commitments of the
Lenders shall not be reduced to an amount which is less than the aggregate
principal amount of the Advances then outstanding; and provided further that
each partial reduction shall be in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.  Each reduction of the
Commitments shall be made pro rata as among the Lenders according to their
respective Commitments.  Once reduced or terminated, the Commitments may not be
reinstated.

 

(iii)                             If at any time Consolidated Tangible Net Worth
falls below the Initial Threshold, the aggregate amount of Commitments shall
automatically be reduced to $100,000,000 (and, if there are Advances
outstanding, the Borrower shall repay the Advances to the extent required by
Section 2.10(b)).  Each reduction of the Commitments shall be made pro rata as
among the Lenders according to their respective Commitments.

 

(b)                                 Commitment Extensions.

 

(i)                                     The Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not more than 45
days and not less than 30 days prior to the Commitment Termination Date then in
effect hereunder (the “Existing Commitment Termination Date”), request that each
Lender extend such Lender’s Commitment Termination Date for an additional 364
days from the Existing Commitment Termination Date.

 

(ii)                                  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
more than 30 days immediately prior to the Existing Commitment Termination Date
but in any event no later than the date (the “Notice Date”) 20 days prior to the
Existing Commitment Termination Date, advise the Administrative Agent whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend its Commitment Termination Date (a “Non–Extending Lender”) shall
notify the Administrative Agent (which shall notify the other Lenders) of such
fact promptly after such determination (but in any event no later than the
Notice Date) and any Lender that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a

 

16

--------------------------------------------------------------------------------


 

Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.

 

(iii)                               The Administrative Agent shall notify the
Borrower of each Lender’s determination under this Section 2.04(b) no later than
the date 15 days prior to the Existing Commitment Termination Date (or, if such
date is not a Business Day, on the next preceding Business Day).

 

(iv)                              The Borrower shall have the right on or before
the Existing Commitment Termination Date to replace each Non–Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional Commitment Lender”) with the approval
of the Administrative Agent (which approval shall not be unreasonably withheld),
each of which Additional Commitment Lenders shall have entered into an agreement
in form and substance satisfactory to the Borrower and the Administrative Agent
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Commitment Termination Date, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date); provided that
prior to replacing any Non-Extending Lender with any Additional Commitment
Lender, the Borrower shall have given each Lender which has agreed to extend its
Commitment Termination Date an opportunity to increase its Commitment by all or
a portion of the Non-Extending Lenders’ Commitments.

 

(v)                                 If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Commitment
Termination Date and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Existing Commitment Termination Date, then,
effective as of the Existing Commitment Termination Date, the Commitment
Termination Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling 364 days after the Existing
Commitment Termination Date (except that, if such date is not a Business Day,
such Commitment Termination Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.

 

(vi)                              Notwithstanding the foregoing, the extension
of the Commitment Termination Date pursuant to this Section 2.04(b) shall be
effective only if:

 

(x)                                   no Default or Event of Default shall have
occurred and be continuing on the date of the notice requesting such extension
or on the Existing Commitment Termination Date and the representations and
warranties set forth in Section 4.01 shall be true and correct in all material
respects on and as of each of said dates as if made on and as of said dates
(other than any such representation and warranty that expressly speaks as of a
date other than the date thereof, in which case such representation and warranty
shall be true and correct in all material respects on and as of such other date
as if made on and as of said date); and

 

17

--------------------------------------------------------------------------------


 

(y)                                 the Borrower shall have paid in full all
amounts owing to each Non–Extending Lender hereunder on or before the Commitment
Termination Date of such Lender.

 

(c)                                  Commitment Increases.

 

(i)                                     The Borrower may, not more than once in
any 364-day period, propose to increase the aggregate Commitments, by giving
notice to the Lenders (through the Administrative Agent) of the amount of such
proposed increase (such notice, a “Commitment Increase Offer”).  Each Commitment
Increase Offer shall offer the Lenders the opportunity to participate in the
increased Commitments ratably in accordance with their respective Commitment
Percentages.  In the event that any Lender (each, a “Declining Lender”) shall
fail to accept in writing a Commitment Increase Offer within 10 Business Days
after receiving the same, all or any portion of the proposed increase in the
Commitments offered to the Declining Lenders (the aggregate of such offered
amounts, the “Declined Amount”) may instead be allocated to any one or more
Eligible Assignees pursuant to clause (ii) below and/or to any one or more
existing Lenders pursuant to clause (iii) below.

 

(ii)           Any Eligible Assignee which, with the consent of the Borrower and
the Administrative Agent (such consents not to be unreasonably withheld), elects
to become a party to this Agreement and obtain a Commitment in an amount equal
to all or any portion of a Declined Amount shall execute a New Lender Supplement
(each, a “New Lender Supplement”) with the Borrower and the Administrative
Agent, substantially in the form of Exhibit F-1, whereupon such Eligible
Assignee (herein called a “New Lender”) shall become a Lender for all purposes
and to the same extent as if a party hereto and shall be bound by and entitled
to the benefits of this Agreement, and Schedule I shall be deemed to be amended
to add the name and Commitment of such New Lender; provided that the amount of
the Commitment of such New Lender shall in no event be less than $10,000,000.

 

(iii)                               Any Lender which (a) accepts a Commitment
Increase Offer or (b) with the consent of the Borrower, elects to increase its
Commitment by an amount equal to all or any portion of a Declined Amount shall,
in each case, execute a Commitment Increase Supplement (each, a “Commitment
Increase Supplement”) with the Borrower and the Administrative Agent,
substantially in the form of Exhibit F-2, whereupon such Lender shall be bound
by and entitled to the benefits of this Agreement with respect to the full
amount of its Commitment as so increased, and Schedule I shall be deemed to be
amended to so increase the Commitment of such Lender.

 

(iv)                              If on the date upon which an Eligible Assignee
becomes a New Lender pursuant to clause (ii) or upon which a Lender’s Commitment
is increased pursuant to clause (i) or (iii) there are Advances outstanding, the
Borrower shall, subject to the terms and conditions hereof, borrow Advances from
the Lenders and/or (subject to compliance by the Borrower with subsection
8.04(c)) prepay Advances of the Lenders such that, after giving effect thereto,
the Advances (including, without limitation, the Types thereof and Interest
Periods with respect thereto) shall be held by the Lenders (including for such
purposes the New Lenders) pro rata according to their respective Commitment
Percentages.

 

18

--------------------------------------------------------------------------------


 

(v)                                 Notwithstanding the foregoing, (a) in no
event shall any transaction effected pursuant hereto cause the aggregate
Commitments to exceed $200,000,000 or cause an increase in the aggregate
Commitments of an amount less than $10,000,000, and (b) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.

 

(vi)                              Notwithstanding the foregoing, in no event
shall any transaction be effected pursuant to this Section 2.04(c) unless (i) at
the time of and after giving effect to the relevant increase, the Moody’s Rating
and the Standard & Poor’s Rating are at least A3 and A-, respectively, and (ii)
no Default or Event of Default shall have occurred and be continuing on the date
of the relevant Commitment Increase Offer or on the date of any Commitment
increase resulting therefrom.

 

SECTION 2.05.  Repayment.  The Borrower shall repay the then unpaid principal
amount of each Advance made by each Lender, and each such Advance shall mature,
on the Commitment Termination Date of such Lender.

 

SECTION 2.06.  Interest.

 

(a)                                  Ordinary Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance made by each Lender,
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i)                                     Base Rate Advances.  While such Advance
is a Base Rate Advance, a rate per annum equal to the Base Rate in effect from
time to time plus the Applicable Margin for Base Rate Advances as in effect from
time to time, payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the date such Base Rate Advance shall
be Converted or paid in full.

 

(ii)                                  Eurodollar Rate Advances.  While such
Advance is a Eurodollar Rate Advance, a rate per annum for each Interest Period
for such Advance equal to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Rate Advances as in effect from
time to time, payable on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day which
occurs at three-month intervals after the first day of such Interest Period, and
on each date on which such Eurodollar Rate Advance shall be Continued, Converted
or paid in full.

 

(b)                                 Default Interest.  Notwithstanding the
foregoing, if an Event of Default under Section 6.01(a) shall have occurred and
be continuing, the Borrower shall pay interest on:

 

(i)                                     the unpaid principal amount of each
Advance owing to each Lender, payable on demand (and in any event in arrears on
the dates referred to in Section 2.06(a)(i) or (a)(ii) above), at a rate per
annum equal at all times to two percent (2%) per annum above the rate per annum
required to be paid on such Advance pursuant to said Section 2.06(a)(i) or
(a)(ii), as applicable; provided that if such Event of Default shall be
continuing at the end of any Interest Period for any Eurodollar Rate Advance,
such

 

19

--------------------------------------------------------------------------------


 

Advance shall forthwith be Converted to a Base Rate Advance bearing interest as
aforesaid in this Section 2.06(b)(i); and

 

(ii)                                  the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable on demand (and in
any event in arrears on the date such amount shall be paid in full), at a rate
per annum equal at all times to two percent (2%) per annum above the rate per
annum required to be paid on Base Rate Advances pursuant to Section 2.06(a)(i)
above.

 

SECTION 2.07.  Additional Interest on Eurodollar Rate Advances.  The Borrower
shall pay to each Lender additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender for so long as such Lender is
maintaining reserves for Eurocurrency Liabilities, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurodollar Rate
for each Interest Period for such Advance from (ii) the rate obtained by
dividing such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage of such Lender for such Interest Period, payable on each
date on which interest is payable on such Advance.  Such additional interest
shall be determined by such Lender and notified to the Borrower through the
Administrative Agent.  Such notice shall be in reasonable detail.

 

SECTION 2.08.  Interest Rate Determinations.

 

(a)                                  Each Reference Bank agrees, upon the
request of the Administrative Agent, to furnish to the Administrative Agent
timely information for the purpose of determining each Eurodollar Rate.  If any
one or more of the Reference Banks shall not furnish such timely information to
the Administrative Agent for the purpose of determining any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks (subject to the
provisions set forth in the definition of “Eurodollar Rate” in Section 1.01 and
to clause (c) below).

 

(b)                                 The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rates
determined by the Administrative Agent for the purposes of Section 2.06.

 

(c)                                  If (1) the relevant rates do not appear on
Telerate Page 3750, (2) the relevant rates do not appear on Reuter Page LIBO and
(3) fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Interest Period
for any Eurodollar Rate Advances,

 

(i)                                     the Administrative Agent shall forthwith
notify the Borrower and the Lenders that the interest rate cannot be determined
for such Eurodollar Rate Advances for such Interest Period,

 

(ii)                                  each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and

 

20

--------------------------------------------------------------------------------


 

(iii)                               the obligation of the Lenders to make or
Continue, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

(d)                                 If, with respect to any Eurodollar Rate
Advances, the Majority Lenders notify the Administrative Agent showing
calculations in reasonable detail that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Majority
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon:

 

(i)                                     each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and

 

(ii)                                  the obligation of the Lenders to make or
Continue, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower and such
Lenders that the circumstances causing such suspension no longer exist.

 

(e)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in Section
1.01, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and the Borrower will be deemed to have selected an Interest Period for
such Eurodollar Rate Advances of one month.

 

(f)                                    On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000, such
Advances shall automatically Convert into Base Rate Advances.

 

(g)                                 Upon the occurrence and during the
continuance of any Event of Default, (x) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (y) the obligation of the Lenders to make
or Continue, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

 

SECTION 2.09.  Voluntary Conversion and Continuation of Advances.

 

(a)                                  Optional Conversion.  The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all or any portion of the outstanding Advances of one Type comprising
part of the same Borrowing into Advances of the other Type; provided that
(i) any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
in an amount not less than the minimum amount specified in Section 2.02(b) and
(ii) in the case of any such Conversion of a Eurodollar Rate Advance into a Base
Rate Advance on a day other than the last day of an Interest Period therefor,
the Borrower shall reimburse the Lenders in respect thereof

 

21

--------------------------------------------------------------------------------


 

pursuant to Section 8.04(c).  Each such notice of a Conversion shall, within the
restrictions specified above, specify (x) the date of such Conversion, (y) the
Advances to be Converted, and (z) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for each such Advance. 
Each notice of Conversion shall be irrevocable and binding on the Borrower.

 

(b)                                 Continuations.  The Borrower may, on any
Business Day, upon notice given to the Administrative Agent not later than 12:00
noon (New York City time) on the third Business Day prior to the date of the
proposed Continuation and subject to the provisions of Sections 2.08 and 2.12,
Continue all or any portion of the outstanding Eurodollar Rate Advances
comprising part of the same Borrowing for one or more Interest Periods; provided
that (i) Eurodollar Rate Advances so Continued and having the same Interest
Period shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and (ii) in the case of any such Continuation on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c).  Each such notice of
a Continuation shall, within the restrictions specified above, specify (x) the
date of such Continuation, (y) the Eurodollar Rate Advances to be Continued and
(y) the duration of the initial Interest Period (or Interest Periods) for the
Eurodollar Rate Advances subject to such Continuation.  Each notice of
Continuation shall be irrevocable and binding on the Borrower.

 

SECTION 2.10.  Prepayments of Advances.

 

(a)                                  The Borrower may, on notice given not later
than 12:00 noon (New York City time) on the second Business Day prior to the
date of the proposed prepayment of Advances (in the case of an Eurodollar Rate
Advances) or given not later than 12:00 noon (New York City time) on the
Business Day of the proposed prepayment of Advances (in the case of Base Rate
Advances), stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount not less
than $10,000,000 or integral multiples of $1,000,000 in excess thereof and (y)
in the case of any such prepayment of a Eurodollar Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c).

 

(b)                                 The Borrower shall forthwith prepay the
Advances, together with accrued interest to the date of prepayment and any
amounts payable in respect thereof pursuant to Section 8.04(c), in such amount
as may be required at any time to assure that the aggregate outstanding
principal amount of the Advances does not exceed the aggregate amount of the
Commitments.

 

SECTION 2.11.  Increased Costs.

 

(a)                                  If, due to either (i) the introduction of
or any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation after the date of this Agreement or (ii)
the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) which becomes
effective after

 

22

--------------------------------------------------------------------------------


 

the date of this Agreement, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances (excluding Taxes or Other Taxes as to which Section 2.14 shall apply)
by an amount deemed by such Lender to be material, then the Borrower shall from
time to time, within 10 Business Days of receipt of demand by such Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost.  A certificate as to the amount of such
increased cost, in reasonable detail, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, and shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower noted therein.  Such certificate shall certify that
the claim for additional amounts referred to therein is generally consistent
with such Lender’s treatment of similarly situated customers of such Lender
whose transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.

 

(b)                                 If any Lender determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority which becomes effective after the date hereof
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, within 10 Business Days of receipt of demand by
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend hereunder.  A
certificate as to such amounts submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.  Such certificate shall be in reasonable detail and shall
certify that the claim for additional amounts referred to therein is generally
consistent with such Lender’s treatment of similarly situated customers of such
Lender whose transactions with such Lender are similarly affected by the change
in circumstances giving rise to such payment, but such Lender shall not be
required to disclose any confidential or proprietary information therein.

 

(c)                                  Failure or delay on the part of any Lender
to demand compensation pursuant to paragraphs (a) or (b) of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to such paragraph for any increased costs incurred more than 360 days prior to
the date that such Lender notifies the Borrower of the change giving rise to
such increased costs and of such Lender’s intention to claim compensation
therefor; provided, further that, if the change giving rise to such increased
costs is retroactive, then the 360-day period referred to above shall be
extended to include the period of retroactive effect thereof; and provided
further, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  If a Lender demands

 

23

--------------------------------------------------------------------------------


 

compensation under paragraph (a) or (b) of this Section with respect to
Eurodollar Advances, the Borrower may, upon at least three Business Days’ notice
to the Lender (with a copy of such notice to the Administrative Agent), elect
that, until the circumstances causing such demand for compensation no longer
apply to such Lender, all Eurodollar Rate Advances that would otherwise be made
by such Lender as part of any Borrowing shall be made instead as Base Rate
Advances and all payments of principal of and interest on such Base Rate
Advances shall be made at the same time as payments on the Eurodollar Rate
Advances otherwise constituting part of such Borrowing.  Each Lender will use
all reasonable efforts to give prompt notice to the Borrower of the event giving
rise to any such demand for compensation.

 

SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make or Continue Eurodollar Rate
Advances or to fund or otherwise maintain Eurodollar Rate Advances hereunder,
the obligation of such Lender to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist; and provided further, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the circumstances permitting such demand and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender; and
provided further that if a Lender makes such a demand, the Borrower may, upon at
least three Business Days’ notice to such Lender (with a copy of such notice to
the Administrative Agent), elect that, until the circumstances causing such
demand no longer apply to such Lender, all Eurodollar Rate Advances that would
otherwise be made by such Lender as part of any Borrowing shall be made instead
as Base Rate Advances and all payments or principal of and interest on such Base
Rate Advances shall be made at the same time as payments on the Eurodollar Rate
Advances otherwise constituting part of such Borrowing.

 

SECTION 2.13.  Payments and Computations.

 

(a)                                  The Borrower shall make each payment
hereunder without set-off or counterclaim not later than 12:00 noon (New York
City time) on the day when due in U.S. dollars to the Administrative Agent at
its address referred to in Section 8.02 in same day funds.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest, Facility Fee or Utilization Fee ratably
(other than amounts payable pursuant to Section 2.02(c), 2.11, 2.14 or 8.04(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 8.06(d), from and after the
effective date specified in such Assignment and Acceptance, the Administrative
Agent shall make all payments hereunder in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such

 

24

--------------------------------------------------------------------------------


 

Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)                                 All computations of interest based on
Citibank’s base rate shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.  All computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of the Facility Fee and the
Utilization Fee shall be made by the Administrative Agent, and all computations
of interest pursuant to Section 2.07 shall be made by a Lender, on the basis of
a year of 360 days, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fee
is payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder would be due
on a day other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest, Facility Fee or
Utilization Fee, as the case may be; provided however that if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

SECTION 2.14.  Taxes.

 

(a)                                  Any and all payments by the Borrower
hereunder shall be made, in accordance with Section 2.13, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Administrative Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non–excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any

 

25

--------------------------------------------------------------------------------


 

Lender or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

(b)                                 In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

 

(c)                                  The Borrower will indemnify each Lender and
the Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. 
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.  A
certificate as to the amount of such Taxes and Other Taxes, submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding (as between the Borrower, the Lenders and the Administrative Agent) for
all purposes, and shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower noted therein.

 

(d)                                 Within 30 days after the date of any payment
of Taxes, the Borrower will furnish to the Administrative Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing payment thereof or other proof of payment of such Taxes reasonably
satisfactory to the relevant Lender(s).  If no Taxes are payable in respect of
any payment hereunder, upon the request of the Administrative Agent the Borrower
will furnish to the Administrative Agent, at such address, a statement to such
effect with respect to each jurisdiction designated by the Administrative Agent.

 

(e)                                  Each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement (in the case of each Bank) and on the date of the
Assignment and Acceptance or New Lender Supplement pursuant to which it becomes
a Lender (in the case of each other Lender), and from time to time thereafter if
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower with Internal Revenue
Service form W-8BEN or W-8ECI, as appropriate, or any successor form prescribed
by the Internal Revenue Service, certifying that such Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest or certifying that
the income receivable pursuant to this Agreement is effectively connected with
the conduct of a trade or business in the United States.  If the form provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in Section 2.14(a).

 

26

--------------------------------------------------------------------------------


 

(f)                                    For any period with respect to which a
Lender has failed to provide the Borrower with the appropriate form described in
Section 2.14(e) (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under the first sentence of
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.14(a) or (c) with respect to Taxes imposed by the United States;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrower shall take such steps
as the Lender shall reasonably request to assist the Lender to recover such
Taxes.

 

(g)                                 Any Lender claiming any additional amounts
payable pursuant to this Section 2.14 shall use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office(s) if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

(h)                                 Any request by any Lender for payment of any
amount under this Section 2.14 shall identify with reasonable specificity the
basis for calculation of such amount, but such Lender shall not be required to
disclose any confidential or proprietary information therein.

 

SECTION 2.15.  Set-Off; Sharing of Payments, Etc.

 

(a)                                  Without limiting any of the obligations of
the Borrower or the rights of the Lenders hereunder, if the Borrower shall fail
to pay when due (whether at stated maturity, by acceleration or otherwise) any
amount payable by it hereunder or under any Note each Lender may, without prior
notice to the Borrower (which notice is expressly waived by it to the fullest
extent permitted by applicable law), set off and appropriate and apply against
such amount any and all deposits (general or special, time or demand,
provisional or final, in any currency, matured or unmatured) and other
obligations and liabilities at any time held or owing by such Lender or any
branch or agency thereof to or for the credit or account of the Borrower.  Each
Lender shall promptly provide notice of such set-off to the Borrower, provided
that failure by such Lender to provide such notice shall not give the Borrower
any cause of action or right to damages or affect the validity of such set-off
and application.

 

(b)                                 If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set–off,
or otherwise) on account of the Advances made by it (other than pursuant to
Section 2.02(c), 2.11, 2.14 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  The Borrower agrees that any Lender so
purchasing a

 

27

--------------------------------------------------------------------------------


 

participation from another Lender pursuant to this Section 2.15 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

 

SECTION 2.16.  Right to Replace a Lender.  If (i) the Borrower is required to
make any additional payment pursuant to Section 2.11 or 2.14 to any Lender, (ii)
if any Lender’s obligation to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended pursuant to Section 2.12 or (iii)
any Lender defaults in its obligation to make Advances hereunder (in each case,
such Lender being an “Affected Person”), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Person as a party to this Agreement; provided that, no Default or Event
of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement,
(i) another financial institution which is an Eligible Assignee and is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances of the Affected Person
pursuant to an Assignment and Acceptance and to become a Lender for all purposes
under this Agreement and to assume all obligations (including all outstanding
Advances) of the Affected Person to be terminated as of such date and to comply
with the requirements of Section 8.06 applicable to assignments, and (ii) the
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all interest, fees and other amounts then due and owing to such
Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.11 and 2.14.

 

SECTION 2.17.  Evidence of Indebtedness.

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the date, amount, Type, interest rate and
duration of Interest Period (if applicable) of each Advance made hereunder, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to clause (a) or (b) of this Section 2.17 shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Advances in accordance with the terms of this Agreement.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 3

CONDITIONS OF LENDING

 

SECTION 3.01.  Conditions Precedent to Initial Borrowing.  The obligation of
each Lender to make an Advance on the occasion of the initial Borrowing is
subject to the condition precedent that the Administrative Agent shall have
received (unless waived) on or before August 28, 2002, the following, each
(unless otherwise specified below) dated the Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent and (except for
the items in clauses (a), (b), (c) and (d)) in sufficient copies for each
Lender:

 

(a)                                  Certified copies of (x) the charter and
by-laws of the Borrower, (y) the resolutions of the Board of Directors of the
Borrower authorizing and approving this Agreement and the transactions
contemplated hereby, and (z) all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement;

 

(b)                                 A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered hereunder;

 

(c)                                  A certificate from the Secretary of State
of the State of Delaware dated a date reasonably close to the date hereof as to
the good standing of and charter documents filed by the Borrower;

 

(d)                                 A favorable opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel to the Borrower, substantially in the form
of Exhibit C hereto;

 

(e)                                  A favorable opinion of Milbank, Tweed,
Hadley & McCloy LLP, special New York counsel to the Administrative Agent,
substantially in the form of Exhibit D hereto;

 

(f)                                    A certificate of a Responsible Officer of
the Borrower certifying that (i) no Default or Event of Default as of the date
thereof has occurred and is continuing, and (ii) the representations and
warranties contained in Section 4.01 are true and correct in all material
respects on and as of the date thereof as if made on and as of such date; and

 

(g)                                 Such other approvals, opinions and documents
relating to this Agreement and the transactions contemplated hereby as the
Administrative Agent or any Lender may, through the Administrative Agent,
reasonably request.

 

SECTION 3.02.  Conditions Precedent to Each Borrowing.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that on
the date of such Borrowing the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):

 

29

--------------------------------------------------------------------------------


 

(a)                                  the representations and warranties
contained in Section 4.01 (not including, in the case of any Borrowing after the
initial Borrowing, the Excluded Representations) are true and correct in all
material respects on and as of the date of such Borrowing (other than any such
representation and warranty that expressly speaks as of a date other than the
date thereof, in which case such representation and warranty shall be true and
correct in all material respects on and as of such other date as if made on and
as of said date), before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

 

(b)                                 No Event of Default or event, which, with
the giving of notice or the passage of time or both, would be an Event of
Default, has occurred and is continuing, or would result from such Borrowing or
from the application of the proceeds.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents, warrants and agrees as follows:

 

(a)                                  The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) is duly qualified and in good standing as
a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed and where, in each case, failure to so qualify and be in good standing
could have a Material Adverse Effect and (iii) has all requisite corporate power
and authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, and do not
(i) contravene the Borrower’s charter, by-laws or other organizational
documents, (ii) contravene any contractual restriction binding on the Borrower
or (iii) violate any law, rule or regulation (including, without limitation, the
Securities Act of 1933 and the Exchange Act and the regulations thereunder, and
Regulations U and X issued by the Board of Governors of the Federal Reserve
System, each as amended from time to time), or order, writ, judgment,
injunction, decree, determination or award.  The Borrower is not in violation of
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any contractual restriction binding upon
it, except for such violation or breach which would not have a Material Adverse
Effect.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, the SEC or any other Governmental
Authority or regulatory body is required (other than those which have been
obtained) for the due execution, delivery and performance by the Borrower of
this Agreement.

 

30

--------------------------------------------------------------------------------


 

(d)                                 This Agreement constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms.

 

(e)                                  (i)  The Borrower has heretofore furnished
to each of the Lenders its unaudited Consolidated balance sheet and statements
of income, stockholders’ equity and cash flows as at and for the three-month
period ended March 31, 2002, and such financial statements fairly present, in
all material respects, the Consolidated financial condition and results of
operations of the Borrower and its Subsidiaries as at the date thereof and for
such three-month period, all in accordance with GAAP (subject, in the case of
such financial statements as at March 31, 2002, to normal year-end audit
adjustments); (ii) the Borrower has heretofore furnished to each of the Lenders
its audited Consolidated balance sheet and statements of income, stockholders’
equity and cash flows as at and for the fiscal year ended December 31, 2001, and
such financial statements fairly present, in all material respects, the
Consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as at the date thereof and for such fiscal year, all in
accordance with GAAP; and (iii) since December 31, 2001, there has been no
material adverse change in the business, condition (financial or otherwise),
results of operations or prospects of the Borrower and its Subsidiaries, taken
as a whole.

 

(f)                                    Other than as disclosed in filings of the
Borrower with the SEC, prior to the date of this Agreement, there is no action
pending or threatened in writing or proceeding affecting the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator which (i)
is reasonably likely to have a Material Adverse Effect or (ii) purports to
adversely affect this Agreement or the transactions contemplated hereby.

 

(g)                                 The Borrower is not engaged in the business
of extending credit for the purpose of buying or carrying Margin Stock, and no
proceeds of any Advance will be used for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock.  The Borrower is,
and after applying the proceeds of each Advance, will be in compliance with its
obligations under Section 5.01(b).  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement in conformity with the requirements of Federal Reserve
Form U–1 referred to in Regulation U, the statements made in which shall be
such, in the opinion of each Lender, as to permit the transactions contemplated
hereby in accordance with Regulation U.

 

(h)                                 The Borrower is not an “investment company”,
or a Person “controlled by” an “investment company”, as such terms are defined
in the Investment Company Act of 1940, as amended.

 

(i)                                     All written information that has been
made available by the Borrower or any of its representatives to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement was, on or as of the dates on which such information was made
available, complete and correct in all material respects and did not contain any
untrue statement of a material fact or omit to state a fact necessary to make
the statements contained therein not misleading in light of the time and
circumstances under which such

 

31

--------------------------------------------------------------------------------


 

statements were made.  All financial projections that have been prepared by the
Borrower and made available to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement have been prepared in good
faith based upon reasonable assumptions (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control and no assurance can be given that the
projections will be realized).  There is no fact known to the Borrower that has
had, or would reasonably be expected to have, a Material Adverse Effect and that
has not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders for use in connection with the transactions
contemplated by this Agreement.

 

(j)                                     Other than the NASD Employee Retirement
Plan, neither the Borrower nor any other member of the Controlled Group
maintains, or is obligated to contribute to, any Multiemployer Plan or Multiple
Employer Plan or has incurred, or is reasonably expected to incur, any
withdrawal liability to any Multiemployer Plan. Each Plan complies in all
material respects with all applicable requirements of law and regulations,
except where noncompliance would not have a Material Adverse Effect. Neither the
Borrower nor any member of the Controlled Group has, with respect to any Plan,
failed to make any material contribution or pay any material amount required
under Section 412 of the Code or Section 302 of ERISA or the terms of such Plan.
The Borrower has not engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which may reasonably be expected to have a Material Adverse Effect. Within the
last five years neither the Borrower nor any member of the Controlled Group has
engaged in a transaction which resulted in a Single Employer Plan or Multiple
Employer Plan with an Unfunded Liability being transferred out of the Controlled
Group which would reasonably be expected to have a Material Adverse Effect.  No
Termination Event has occurred or is reasonably expected to occur with respect
to any Plan which is subject to Title IV of ERISA.

 

(k)                                  The Borrower and each of its Significant
Subsidiaries is in compliance with all laws, statutes, rules, regulations and
orders binding on or applicable to the Borrower, its Subsidiaries and all of
their respective properties, except to the extent failure to so comply could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

 

(l)                                     The Borrower is, and after giving effect
to the making of the Advances and the use of proceeds thereof will be, Solvent.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 5

COVENANTS OF THE BORROWER

 

SECTION 5.01.  General Covenants.  So long as any Commitment remains in effect
or any amount remains payable by the Borrower under this Agreement, the Borrower
covenants and agrees that:

 

(a)           Financial Reporting.  The Borrower will furnish to the Lenders:

 

(i)                                     As soon as practicable and in any event
within 120 days after the close of each of its fiscal years, the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries at the end of
such year and the consolidated statements of income, changes in stockholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries for such
year, with the unqualified opinion thereon of independent certified public
accountants of nationally recognized standing prepared in accordance with GAAP.

 

(ii)                                  As soon as practicable and in any event
within 75 days after the close of each quarterly period (other than the fourth
quarterly period) of each of its fiscal years, for itself and its Subsidiaries,
a consolidated unaudited balance sheet as at the close of each such period and
consolidated income and cash flow statements for the period from the beginning
of such fiscal year to the end of such quarter, all certified by its chief
financial officer.

 

(iii)                               Together with the financial statements
required by clauses (i) and (ii), a compliance certificate in substantially the
form of Exhibit E hereto signed by the chief financial officer of the Borrower
showing the calculations necessary to determine compliance with the covenants
contained in Section 5.02 and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.

 

(iv)                              As soon as possible and in any event within 30
days after the Borrower knows that any Termination Event has occurred with
respect to any Plan, a statement, signed by the chief financial officer of the
Borrower or his designee, describing said Termination Event and the action which
the Borrower proposes to take with respect thereto.

 

(v)                                 Promptly upon the filing thereof, copies of
all registration statements and annual, quarterly, monthly or other regular
reports which the Borrower files with the SEC or any securities exchange.

 

(vi)                              Such other information concerning the Borrower
and its business as the Administrative Agent or any Lender may from time to time
reasonably request.

 

(b)           Use of Proceeds.  The Borrower will use the proceeds of the
Advances solely for its general corporate purposes; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any such proceeds.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Certain Notices.  The Borrower will give
prompt notice in writing to the Administrative Agent and the Lenders of (i) the
occurrence of any Default or Event of Default, (ii) Consolidated Tangible Net
Worth falling below the Initial Threshold and any subsequent reduction thereof,
together with an indication of the reason for such reduction, and (iii) any
other development, financial or otherwise, relating specifically to the Borrower
which has had a Material Adverse Effect.

 

(d)                                 Conduct of Business.  The Borrower will, and
will cause each Significant Subsidiary to, do all things necessary (if
applicable) to remain duly incorporated, validly existing and in good standing
as a corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except where such failure to remain in good standing or to maintain
such authority would not reasonably be expected to have a Material Adverse
Effect; provided that nothing herein shall prevent the consummation of a
transaction that is expressly excepted from the provisions of Section 6.01(f) by
the proviso thereto.

 

(e)                                  Taxes.  The Borrower will, and will cause
each Significant Subsidiary to, pay when due all material taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.

 

(f)                                    Insurance.  The Borrower will, and will
cause each Significant Subsidiary to, maintain with financially sound and
reputable insurance companies insurance on all or substantially all of its
Property, or shall maintain self-insurance, in such amounts and covering such
risks as is consistent with sound business practice for Persons in substantially
the same industry as the Borrower or such Significant Subsidiary, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.

 

(g)                                 Compliance with Laws.  The Borrower will,
and will cause each Significant Subsidiary to, comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject (including ERISA), except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect.

 

(h)                                 Maintenance of Properties.  The Borrower
will, and will cause each Significant Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to so maintain,
preserve, protect and repair could not reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     Inspection.  Subject to Section 8.12,
upon the occurrence and during the continuance of an Event of Default, the
Borrower will, and will cause each Subsidiary to, permit the Administrative
Agent and the Lenders (coordinated through the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent), by their respective representatives and agents, to
inspect any of the Property, corporate books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers upon
reasonable notice and at such reasonable times and intervals as the Lenders may
designate.

 

(j)            Merger.  The Borrower will not, nor will it permit any Subsidiary
to, merge or consolidate with or into any other Person, except that (a) a
Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary and (b) the
Borrower or any Subsidiary may merge or consolidate with any other Person
provided that, prior to and after giving effect to such merger or consolidation,
no Default or Event of Default shall exist.

 

(k)           Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of all or substantially all of
its Property to any other Person(s) in any twelve month period; provided that,
any Subsidiary may lease, sell or otherwise dispose of its Property to any other
Subsidiary.

 

(l)            Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in or on the Property of the
Borrower or any of its Subsidiaries, except:

 

(i)                                     Liens for taxes, assessments or
governmental charges or levies on its Property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are not material and
are paid promptly upon receipt of notice of nonpayment, or are being contested
in good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

 

(ii)                                  Liens imposed by law, such as carriers’,
warehousemen’s, materialmen, landlord’s, carrier’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

 

(iii)                               Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation, including,
without limitation, statutory deposits under applicable insurance laws;

 

(iv)                              Liens existing on the Closing Date and
described in Schedule II hereto;

 

(v)                                 any Lien existing on any Property of any
Person at the time such Person becomes a Subsidiary of the Borrower and not
created in contemplation of such event; provided that no such Lien shall extend
to or cover any other Property;

 

35

--------------------------------------------------------------------------------


 

(vi)                              purchase money Liens upon or in any Property
acquired or held by the Borrower or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such Property or to secure
Indebtedness incurred for the purpose of financing the acquisition, construction
or improvement of such Property, or Liens existing on any such Property at the
time of or within one year of its acquisition or the completion of the
construction or improvement thereof, provided, however, that no such Lien shall
extend to or cover any Property other than the Property being acquired,
constructed or improved;

 

(vii)                           any Lien on any Property of any Person existing
at the time such Person is merged, acquired or consolidated with or into the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such event, provided that no such Lien shall extend to or cover any other
Property;

 

(viii)                        any Lien existing on any Property prior to the
acquisition thereof by the Borrower or a Subsidiary thereof and not created in
contemplation of such acquisition; provided that no such Lien shall extend to or
cover any other Property;

 

(ix)                                Permitted Liens;

 

(x)                                   Liens consisting of the interest of the
lessor in Property under Capital Lease Obligations; provided, however, that no
such Lien shall extend to or cover any Property other than the Property subject
to such Capital Lease Obligations;

 

(xi)                                Liens arising in connection with repurchase
agreements, reverse purchase agreements and other similar agreements for the
purchase, sale or loan of securities; provided that no such Lien shall extend to
or cover any Property other than the securities thereto;

 

(xii)                             Liens on Property of any Subsidiary of the
Borrower securing obligations owing to the Borrower or any of its other
Subsidiaries;

 

(xiii)                          the replacement, extension or renewal of any
Lien otherwise permitted under this Section upon or in the same Property
theretofore subject thereto; provided that no such extension, renewal or
replacement shall extend to or cover any Property not theretofore subject to the
Lien being extended, renewed or replaced; and

 

(xiv)                         other Liens securing Indebtedness and other
obligations up to an aggregate principal amount at any time outstanding and not
exceeding 10% of Consolidated Tangible Net Worth.

 

SECTION 5.02.  Financial Covenants.  So long as any Commitment remains in effect
or any amount remains payable under this Agreement, the Borrower covenants and
agrees that:

 

(a)           The Borrower shall not permit the ratio of (i) Consolidated Total
Long-Term Indebtedness to (ii) Consolidated Capitalization at any time to be
greater than 1.0 to 1.0.

 

36

--------------------------------------------------------------------------------


 

(b)  (i)              The Borrower shall not permit Consolidated Tangible Net
Worth to be at any time less than the Initial Threshold.

 

(ii)                                  Notwithstanding the foregoing,
Consolidated Tangible Net Worth may be reduced below the Initial Threshold as a
result of Share Repurchases, but in no event shall the Borrower permit
Consolidated Tangible Net Worth to be at any time less than the sum of (x)
$100,000,000 plus (y) an amount equal to 50% of Consolidated Net Income (if
positive) for each fiscal quarter of the Borrower commencing with the fiscal
quarter ending September 30, 2002 plus (z) an amount equal to 75% of net
proceeds of any public equity offering by the Borrower or any Subsidiary after
the date hereof.

 

(c)                                  The Borrower shall not permit its ratio of
(i) Consolidated EBIT for any fiscal quarter of the Borrower to (ii)
Consolidated Interest Expense for such fiscal quarter to be less than 2.0 to
1.0.

 

ARTICLE 6

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                  The Borrower shall fail to pay any
principal of any Advance when the same becomes due and payable; or the Borrower
shall fail to pay any interest on any Advance, or any Facility Fee or
Utilization Fee, or any other amount whatsoever payable hereunder when due and
such failure remains unremedied for five Business Days; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or by the Borrower in connection with this Agreement or any
certificate furnished hereunder shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Sections 5.01(b), (c)(i),
(j) or (k) or in Section 5.02 or (ii) the Borrower shall fail to perform or
observe in any material respect any other term, covenant or agreement contained
in this Agreement on its part to be performed or observed, and such failure
remains unremedied for 45 days after notice thereof shall have been given to the
Borrower by the Administrative Agent or the Administrative Agent on behalf of
any Lender; or

 

(d)                                 The Borrower or any of its Subsidiaries
shall fail to pay any principal of any other Indebtedness of the Borrower which
is outstanding in an aggregate principal amount of at least $50,000,000, or its
equivalent in other currencies (in this clause (d) called “Material
Indebtedness”), in the aggregate when the same becomes due and payable (whether
at scheduled maturity, by required prepayment, acceleration, demand or
otherwise); or any other event shall occur or condition shall exist under any
agreement or instrument relating to any Material Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of any Material

 

37

--------------------------------------------------------------------------------


 

Indebtedness, or to require the same to be prepaid or defeased (other than by a
regularly required payment); or

 

(e)                                  The Borrower or any of its Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally as they become due, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against the Borrower or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against the Borrower or any of its Subsidiaries, such
proceeding shall remain undismissed or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or

 

(f)                                    A Change in Control shall occur; provided
that it is not an Event of Default if the Borrower:  (x) consolidates with or
becomes a party to a merger with any other Person or (y) sells, transfers,
leases, or otherwise disposes of all or substantially all of its assets to any
Person for consideration which represents the fair market value of such assets
(as determined in good faith by the Board of Directors of the Company) at the
time of such sale or other disposition if (i) the Person (if other than the
Borrower) which results from such consolidation or merger or which acquires the
assets (the “surviving Person”) is a Person organized under the laws of any
state of the United States or the District of Columbia or the laws of any
country which is a member of the OECD (other than Portugal and Italy), that is
primarily engaged in the business of acting as an operator of a securities
market or similar to a national securities exchange or national market system
under the laws of any such jurisdiction, (ii) the due and punctual payment of
the principal, fees, if any, and interest on the Borrowings, and the due and
punctual performance and observation of all of the covenants in the credit
agreement to be performed or observed by the Borrower are expressly assumed in
writing by the surviving Person and the surviving Person shall furnish to the
Lenders an opinion of counsel reasonably satisfactory to the Lenders to the
effect that the instrument of assumption has been duly authorized, executed and
delivered, has been approved by all necessary governmental action, and
constitutes the legal, valid and binding contract and agreement of the surviving
Person enforceable in accordance with its terms, except as enforcement of such
terms may be limited by bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, and (iii) at the time of such consolidation or
merger and immediately after giving effect thereto, no Default or Event of
Default would exist.

 

(g)                                 Any judgment or order for the payment of
money in excess of $50,000,000 (excluding for purposes of such determination
such amount of any insurance proceeds paid on behalf of the Borrower or any of
its Subsidiaries in respect of such judgment(s) or order(s) or unconditionally
acknowledged in writing to be payable by the insurance carrier that issued the
related insurance policy) shall be rendered against the

 

38

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries and shall remain unsatisfied, and either 
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and such proceedings shall not have been stayed or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(h)                                 The Borrower or any member of its Controlled
Group shall terminate, or the PBGC shall institute proceedings under Title IV of
ERISA to terminate, or to impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer, any Single Employer Plan or Multiple Employer Plan having Unfunded
Liabilities in excess of $50,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default with respect to the Borrower of the kind referred
to in clause (e) above, (A) the obligation of each Lender to make Advances shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

SECTION 7.01.  Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto.  As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. 
The Administrative Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02.  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Lenders for any action taken or omitted to be taken by it or them under or
in connection with this Agreement, except for its or their own gross negligence
or willful misconduct.  Without

 

39

--------------------------------------------------------------------------------


 

limitation of the generality of the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable to
the Lenders for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iii) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower or
any of its Subsidiaries; (iv) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (v) shall incur no liability to the Lenders under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, telegram, cable or telex) believed by it to
be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03.  Citibank and Affiliates.  With respect to its Commitment and the
Advances made by it, Citibank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Citibank in its individual capacity. 
Citibank and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower, any of its Subsidiaries and any Person who may do business with or
own securities of the Borrower or any such Subsidiary, all as if Citibank were
not the Administrative Agent and without any duty to account therefor to the
Lenders.

 

SECTION 7.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05.  Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Commitments, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements found in a final-non-appealable judgment by a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct.  Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any

 

40

--------------------------------------------------------------------------------


 

out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

 

SECTION 7.06.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Majority
Lenders.  Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Borrower.  If no successor Administrative Agent shall have
been so appointed by the Majority Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any State thereof and having total assets of at least $1,000,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement.  After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

SECTION 7.07.  Sole Lead Arranger and Sole Book Manager.  The Sole Lead Arranger
and Sole Book Manager named on the cover page of this Agreement, in their
capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner hereunder to any
party hereto.

 

ARTICLE 8

MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following:  (a) increase or
extend the Commitments of such Lenders (other than an increase of the
Commitments pursuant to Section 2.04(c)), (b) reduce the principal of, or
interest on, the Notes or any fees (other than the Administrative Agent’s fee
referred to in Section 2.03(c)) or other amounts payable hereunder, (c) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees (other than the Administrative Agent’s fee referred to in
Section 2.03(c)) or other amounts payable hereunder, (d) change the percentage
of the Commitments or of the

 

41

--------------------------------------------------------------------------------


 

aggregate unpaid principal amount of the Advances, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action
hereunder or (e) amend this Section 8.01; provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement.  This
Agreement and the agreement referred to in Section 2.03(c) constitute the entire
agreement of the parties with respect to the subject matter hereof and thereof.

 

SECTION 8.02.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and mailed or delivered by hand:

 

(a)                                  if to the Borrower:

The Nasdaq Stock Market, Inc.

80 Merritt Blvd.

Trumbull, CT 06611

 

Attention:  Treasury Department

 

Telephone No.:  203-385-5873

 

and with a copy to:

 

The Nasdaq Stock Market, Inc.

1801 K Street, N.W.

Washington, D.C. 20006

 

Attention:  Office of General Counsel

    Contracts Group

 

Telephone No.:  202-728-8875

 

(b)                                 if to the Administrative Agent:

 

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware  19720

 

Attention:  Vincent Farrell

 

Telephone No.:  302-894-6032

Telecopier No.:  302-894-6120

 

(c)                                  if to any Lender, at the Domestic Lending
Office specified in the Administrative Questionnaire of such Lender;

 

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other

 

42

--------------------------------------------------------------------------------


 

address as shall be designated by such party in a written notice to the Borrower
and the Administrative Agent.  All such notices and communications shall be
deemed to have been duly given or made (i) in the case of hand deliveries, when
delivered by hand, and (ii) in the case of mailed notices, three Business Days
after being deposited in the mail, postage prepaid, except that notices and
communications to the Administrative Agent pursuant to Article 2 or 7 shall not
be effective until received by the Administrative Agent.

 

SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

SECTION 8.04.  Costs, Expenses and Indemnification.

 

(a)                                  The Borrower agrees to pay and reimburse on
demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent and the Arranger in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out–of–pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement.  The Borrower
further agrees to pay promptly all costs and expenses, if any (including,
without limitation, reasonable counsel fees and out-of-pocket expenses of the
Administrative Agent and each of the Lenders), properly incurred by the
Administrative Agent or any Lender in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).  Such reasonable fees and out-of-pocket
expenses shall be reimbursed by the Borrower upon presentation to the Borrower
of a statement of account, regardless of whether this Agreement is executed and
delivered by the parties hereto or the transactions contemplated by this
Agreement are consummated.

 

(b)                                 The Borrower hereby agrees to indemnify the
Administrative Agent, Salomon Smith Barney Inc., each Lender and each of their
respective Affiliates and their respective officers, directors, employees,
agents, advisors and representatives (each, an “Indemnified Party”) from and
against any and all direct claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and out-of-pocket disbursements
of counsel), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or relating to any investigation, litigation or proceeding or the preparation of
any defense with respect thereto arising out of or in connection with or
relating to this Agreement or the transactions contemplated hereby or thereby or
any use made or proposed to be made with the proceeds of the Advances, whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its stockholders or creditors, an Indemnified Party or any other Person,
or an Indemnified Party is otherwise a party thereto, and whether or not any of
the conditions precedent set forth in Article 3 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such direct claim, damage, loss, liability or expense is found

 

43

--------------------------------------------------------------------------------


 

in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct. 
The Borrower agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower for or in
connection with or relating to this Agreement or the transactions contemplated
hereby or thereby or any use made or proposed to be made with the proceeds of
the Advances, except to the extent such liability is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct, and the
Borrower waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.04 any special, exemplary, punitive or consequential damages.  The
agreements in this Section 8.04(b) shall survive repayment of the Borrowings and
all other amounts payable hereunder.

 

(c)                                  If any payment of principal of, or
Conversion or Continuation of, any Eurodollar Rate Advance is made other than on
the last day of an Interest Period for such Advance as a result of any optional
or mandatory prepayment, acceleration of the maturity of the Advances pursuant
to Section 6.01 or for any other reason, the Borrower shall pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses (other than
loss of profit) which it may reasonably incur as a result of such payment,
Continuation or Conversion and the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.  A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 8.05.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

 

SECTION 8.06.  Assignments and Participations.

 

(a)                                  Each Lender may, with notice to and the
consent of the Administrative Agent and, unless an Event of Default shall have
occurred and be continuing, the Borrower (such consents not to be unreasonably
withheld), assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and the Advances owing to it); provided that:

 

(i)                                     each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations of the
assigning Lender under this Agreement,

 

(ii)                                  except in the case of an assignment by a
Lender to one of its Affiliates or to another Lender, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and

 

44

--------------------------------------------------------------------------------


 

Acceptance with respect to such assignment) shall in no event (unless the
Borrower and the Administrative Agent otherwise agree) be less than the lesser
of (x) such Lender’s Commitment hereunder and (y) $10,000,000 or an integral
multiple of $1,000,000 in excess thereof,

 

(iii)                               each such assignment shall be to an Eligible
Assignee,

 

(iv)                              the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, and

 

(v)                                 the parties to each such assignment (other
than the Borrower) shall deliver to the Administrative Agent a processing and
recordation fee of $3,500.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or the performance or observance by
the Borrower of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

45

--------------------------------------------------------------------------------


 

(c)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed (and the Borrower and the Administrative Agent
shall have consented to the relevant assignment) and is in substantially the
form of Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

 

(d)                                 The Administrative Agent shall maintain at
its address referred to in Section 8.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of each of the Lenders and, with respect to Lenders, the
Commitment of, and principal amount of the Advances owing to, each such Lender
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for the purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)                                  Each Lender may sell participations to one
or more Persons in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(iv) no participant under any such participation agreement shall have any right
to approve any amendment or waiver of any provision of this Agreement, or to
consent to any departure by the Borrower therefrom, except to the extent that
any such amendment, waiver or consent would (x) reduce the principal of, or
interest on, the Notes, in each case to the extent the same are subject to such
participation, or (y) postpone any date fixed for the payment of principal of,
or interest on, the Advances, in each case to the extent the same are subject to
such participation.

 

(f)                                    Any Lender may, in connection with any
permitted assignment or participation or proposed assignment or participation
pursuant to this Section 8.06 and subject to the provisions of Section 8.12,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrower or any of its Subsidiaries or Affiliates
furnished to such Lender by or on behalf of the Borrower.

 

(g)                                 Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time, without the consent of the
Administrative Agent or the Borrower, create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

 

(h)                                 Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time, with notice to but without
the consent of the Administrative Agent or

 

46

--------------------------------------------------------------------------------


 

the Borrower, assign to an Affiliate of such Lender (excluding any Affiliate of
such Lender primarily engaged in the insurance or mutual fund business) all or
any portion of its rights (but not its obligations) under this Agreement.

 

SECTION 8.07.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

SECTION 8.08.  Severability.  In case any provision in this Agreement shall be
held to be invalid, illegal or unenforceable, such provision shall be severable
from the rest of this Agreement, as the case may be, and the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 8.09.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Any
counterpart hereof may be executed and delivered via telecopier, and each such
counterpart so executed and delivered shall have the same force and effect as an
originally executed and delivered counterpart hereof.

 

SECTION 8.10.  Survival.  The obligations of the Borrower under
Sections 2.02(c), 2.14 and 8.04, and the obligations of the Lenders under
Sections 7.05 and 8.12, shall survive the payment of all amounts owing under
this Agreement and the termination of the Commitments.  In addition, each
representation and warranty made, or deemed to be made by any Notice of
Borrowing, herein or pursuant hereto shall survive the making of such
representation and warranty, and no Lender shall be deemed to have waived, by
reason of making any Advance, any Default or Event of Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender or the Administrative Agent may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such extension of credit was made.

 

SECTION 8.11.  Waiver of Jury Trial.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 8.12.  Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from the Borrower or any of its Subsidiaries or
Affiliates pursuant to this Agreement in confidence and for use in connection
with this Agreement, including without limitation, for use in connection with
its rights and remedies hereunder, except for disclosure (a) to other Lenders
and their respective Affiliates, (b) to legal counsel, accountants, and other
professional advisors to such Lender, (c) to regulatory officials, (d) as
requested pursuant to or as required by law, regulation, or legal process, (e)
in connection with any legal proceeding to which such Lender is a party and (f)
to a proposed assignee or participant permitted under Section 8.06 which shall
have agreed in writing for the benefit of the Borrower

 

47

--------------------------------------------------------------------------------


 

and its Subsidiaries and Affiliates to keep such disclosed confidential
information confidential in accordance with this Section.

 

SECTION 8.13.  Relationship.  The relationship between the Borrower and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent nor
any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

Borrower

 

 

 

 

 

THE NASDAQ STOCK MARKET, INC.

 

 

 

 

 

 

By

   /s/ Richard G. Ketchum

 

 

 

Name:

Richard G. Ketchum

 

 

Title:

President

 

 

 

 

 

 

 

 

 

By

   /s/ David P. Warren

 

 

 

Name:

David P. Warren

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

 

 

By

   /s/ Robert A. Danziger

 

 

 

Name:

Robert A. Danziger

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Banks

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

By

   /s/ Robert A. Danziger

 

 

 

Name:

Robert A. Danziger

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

CREDIT LYONNAIS NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By

   /s/ W.S. Denton

 

 

 

Name:

W.S. Denton

 

 

Title:

Senior Vice President

 

49

--------------------------------------------------------------------------------


 

 

BANK ONE, N.A.

 

 

 

 

 

 

 

 

 

By

   /s/ Andrea S. Kantor

 

 

 

Name:

Andrea S. Kantor

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

 

 

By

   /s/ Ann Pierson

 

 

 

Name:

Ann Pierson

 

 

Title:

Corporate Banking Officer

 

 

 

 

 

 

 

 

 

RIGGS BANK, N.A.

 

 

 

 

 

 

 

 

 

By

   /s/ Edward J. Goedecke

 

 

 

Name:

Edward J. Goedecke

 

 

Title:

Vice President

 

50

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Banks and Commitments

 

Bank

 

Commitment

 

 

 

 

 

Citibank, N.A.

 

$

45,000,000

 

Credit Lyonnais New York Branch

 

40,000,000

 

Bank One, N.A.

 

25,000,000

 

Fifth Third Bank

 

25,000,000

 

Riggs Bank, N.A.

 

15,000,000

 

Total

 

$

150,000,000

 

 

Schedule I

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Existing Liens

 

Secured Party

 

Jurisdiction

 

Date Filed

 

File #

 

 

 

 

 

 

 

 

1.

Crestar Bank

 

Connecticut

 

5/22/97

 

0001773025

 

 

 

 

 

 

 

 

2.

MCI Telecommunications Corporation assigned to  General Electric Capital 
Corporation

 

Connecticut

 

5/26/98

 

0001860

 

 

 

 

 

 

 

 

3.

Leasetec Corporation

 

Connecticut

 

7/24/00

 

0002011460

 

 

 

 

 

 

 

 

4.

The Manifest Group

 

Connecticut

 

illegible

 

00PN10777

 

 

 

 

 

 

 

 

5.

The Manifest Group

 

Connecticut

 

5/31/00

 

00PN27274

 

 

 

 

 

 

 

 

6.

Crestar Bank

 

Maryland

 

5/20/97

 

230B2110053

 

 

 

 

 

 

 

 

7.

IBM Corporation

 

Maryland

 

8/29/00

 

1000218501000000

 

 

 

 

 

 

 

 

8.

Varilease Corporation

 

Maryland

 

10/29/96

 

087B2110001

 

 

 

 

 

 

 

 

9.

MCI Telecommunications Corporation assigned to General Electric Capital
Corporation

 

New York

 

6/25/98

 

136359

 

 

 

 

 

 

 

 

10.

The Manifest Group

 

New York

 

3/13/00

 

050117

 

 

 

 

 

 

 

 

11.

The Manifest Group

 

New York

 

5/26/00

 

104341

 

 

 

 

 

 

 

 

12.

Compaq Financial Services

 

New York

 

1/22/02

 

015103

 

 

 

 

 

 

 

 

13.

Crestar Bank

 

Washington, D.C.

 

5/22/97

 

9700008112

 

 

 

 

 

 

 

 

14.

MCI Telecommunications Corporation assigned to General Electric Capital
Corporation

 

Washington, D.C.

 

6/25/98

 

9800011457

 

 

 

 

 

 

 

 

15.

The Manifest Group

 

Washington, D.C.

 

4/3/00

 

2000031880

 

Schedule II

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF BORROWING

 

Citibank, N.A., as Administrative

Agent for the Lenders parties

to the Credit Agreement

referred to below

Two Penns Ways, Suite 200

New Castle, Delaware  19720

Attention:  [              ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Nasdaq Stock Market, Inc. (the “Borrower”), refers to the
364-Day Credit Agreement, dated as of August 29, 2002 (as from time to time
amended, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto and
Citibank, N.A., as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i)                                     The Business Day of the Proposed
Borrowing is                          ,          .

 

(ii)                                  The Type of Advances initially comprising
the Proposed Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)                               The aggregate amount of the Proposed
Borrowing is $                      .

 

[(iv)                                The initial Interest Period for each
Advance made as part of the Proposed Borrowing is           month[s]](1)

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(a)                                  the representations and warranties
contained in Section 4.01 (not including, in the case of a Borrowing after the
initial Borrowing, the Excluded Representations) are correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on

 

--------------------------------------------------------------------------------

(1)                                  For Eurodollar Rate Advances only.

 

Notice of Borrowing

 

--------------------------------------------------------------------------------


 

and as of such date (other than any such representation and warranty that, by
its terms, refers to a date other than the date hereof);

 

(b)                                 no event has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds therefrom, which constitutes an Event of Default or, to the best of the
undersigned’s knowledge, a Default.

 

 

Very truly yours,

 

 

 

 

 

THE NASDAQ STOCK MARKET, INC.

 

 

 

 

 

By

 

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ACCEPTANCE

 

Dated                          ,              

 

Reference is made to the 364-Day Credit Agreement dated as of August 29, 2002
(as from time to time amended, the “Credit Agreement”) among The Nasdaq Stock
Market, Inc., a Delaware corporation (the “Borrower”), the Lenders (as defined
in the Credit Agreement) and Citibank, N.A., as Administrative Agent for the
Lenders (the “Administrative Agent”).  Terms defined in the Credit Agreement are
used herein with the same meaning.

 

                             (the “Assignor”) and                             
(the “Assignee”) agree as follows:

 

1.                                       The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified on Schedule 1 of all outstanding rights and obligations under
the Credit Agreement, including, without limitation, such interest in the
Assignor’s Commitment and the Advances owing to the Assignor.  After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth in Schedule 1.

 

2.                                       The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.

 

3.                                       The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Administrative Agent to take
such action as administrative agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(v) agrees that it

 

Assignment and Acceptance

 

--------------------------------------------------------------------------------


 

will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender;
[and] (vi) specifies as its Domestic Lending Office (and address for notices)
and Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof [and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Credit Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty].(1)

 

4.                                       Following the execution of this
Assignment and Acceptance by the Assignor and the Assignee and the consent of
the Borrower, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent.  The effective date of this
Assignment and Acceptance shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto (the
“Effective Date”).

 

5.                                       Upon such acceptance and recording by
the Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

6.                                       Upon such acceptance and recording by
the Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest, Facility Fee and Utilization Fee with respect thereto) to
the Assignee.  The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

 

7.                                       This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

--------------------------------------------------------------------------------

(1)                                  If the Assignee is organized under the laws
of a jurisdiction outside the Untied States.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

Assignment and Acceptance

 

Percentage assigned to Assignee                                           %

 

Assignee’s
Commitment                                                             
$                             

 

Aggregate outstanding principal

 

amount of Advances assigned                   $                             

 

Effective Date (if other than

 

date of acceptance by

 

Administrative Agent)*

                            ,           

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By

 

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

By

 

 

 

 

Title:

 

 

 

 

Domestic Lending Office:

 

 

 

Eurodollar Lending Office:

 

--------------------------------------------------------------------------------

*              This date should be no earlier than the date of acceptance by the
Administrative Agent.

 

Accepted this         day

 

of              ,        

 

 

CITIBANK, N.A., as

 

Administrative Agent

 

 

By

 

 

Title:

 

 

CONSENTED TO:

 

 

THE NASDAQ STOCK MARKET, INC.

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Form of Opinion of Special Counsel to the Borrower]

 

[date]

 

To each Bank listed

on Schedule I hereto

 

Re: The Nasdaq Stock Market, Inc. Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special counsel to The Nasdaq Stock Market, Inc., a Delaware
corporation (the “Company”), in connection with the preparation, execution and
delivery of the 364-Day Credit Agreement dated as of August 29, 2002 (the
“Credit Agreement”), among the Company, Citibank, N.A., as administrative agent
(in such capacity, the “Agent”), Salomon Smith Barney Inc. as sole lead arranger
and sole book manager and the Banks (as defined in the Credit Agreement) and
certain other agreements, instruments and documents related to the Credit
Agreement. This opinion is being delivered pursuant to Section 3.01(d) of the
Credit Agreement.

 

In our examination we have assumed the genuineness of all signatures including
endorsements, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies.  As to any facts
material to this opinion which we did not independently establish or verify, we
have relied upon statements and representations of the Company and its officers
and other representatives and of public officials, including the facts and
conclusions set forth therein. Capitalized terms used herein and not otherwise
defined herein shall have the same meanings herein as ascribed thereto in the
Credit Agreement.

 

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

 

(a)  the Credit Agreement;

 

(b)  the certificate of [David P. Warren, Executive Vice President and Chief
Financial Officer] of the Company, dated the date hereof, a copy of which is
attached as Exhibit A hereto (the “Officer’s Certificate”);

 

(c)  certified copies of the Restated Certificate of Incorporation and By-laws
of the Company;

 

Opinion of Counsel of the Borrower

 

--------------------------------------------------------------------------------


 

(d)  a certified copy of certain resolutions of the Board of Directors of the
Company adopted on March 13, 2002;

 

(e)  a certificate, dated August 19, 2002, from the Secretary of State of the
State of Delaware as to the Company’s existence and good standing in the State
of Delaware; and

 

(f)  such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below.

 

We express no opinion as to the laws of any jurisdiction other than (i) the
Applicable Laws of the State of New York, (ii) the Applicable Laws of the United
States of America (including, without limitation, Regulations U and X of the
Federal Reserve Board) and (iii) the General Corporation Law of the State of
Delaware (the “DGCL”).

 

“Applicable Contracts” mean those agreements or instruments set forth on
Schedule I to the Officer’s Certificate and which have been identified to us as
all the agreements and instruments which are material to the business or
financial condition of the Company.  “Applicable Laws” shall mean those laws,
rules and regulations which, in our experience, are normally applicable to
transactions of the type contemplated by the Credit Agreement, without our
having made any special investigation as to the applicability of any specific
law, rule or regulation, and which are not the subject of a specific opinion
herein referring expressly to a particular law or laws.  “Governmental Approval”
means any consent, approval, license, authorization or validation of, or filing,
recording or registration with, any governmental authority pursuant to the
Applicable Laws of the State of New York, the Applicable Laws of the United
States of America (including, without limitation, Regulations U and X of the
Federal Reserve Board) and the DGCL.  “Applicable Orders” means those orders or
decrees of governmental authorities identified on Schedule II to the Officer’s
Certificate.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

 

1.  Based solely on our review of the certificate described in clause (e) above,
the Company has been duly formed and is validly existing and in good standing
under the Applicable Laws of the State of Delaware.

 

2.  The Company has the corporate power and authority to execute, deliver and
perform all of its obligations under the Credit Agreement under the Applicable
Laws of the State of Delaware.  The execution and delivery of the Credit
Agreement and the consummation by the Company of the transactions contemplated
thereby have been duly authorized by all requisite corporate action on the part
of the Company under the Applicable Laws of the State of Delaware.  The Credit
Agreement has been duly executed and delivered by the Company under the
Applicable Laws of the State of Delaware.

 

2

--------------------------------------------------------------------------------


 

3.  The Credit Agreement constitutes the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms under the
Applicable Laws of the State of New York.

 

4.  The execution and delivery by the Company of the Credit Agreement and the
performance by the Company of its obligations under the Credit Agreement, in
accordance with its terms, does not (i) conflict with the Restated Certificate
of Incorporation or By-laws of the Company, (ii) constitute a violation of, or a
default under, any Applicable Contracts or (iii) cause the creation of any
security interest or lien upon any of the property of the Company pursuant to
any Applicable Contracts.  We do not express any opinion, however, as to whether
the execution, delivery or performance by the Company of the Credit Agreement
will constitute a violation of, or a default under, any covenant, restriction or
provision with respect to financial ratios or tests or any aspect of the
financial condition or results of operations of the Company.  We call to your
attention that certain of the Applicable Contracts are governed by laws other
than those as to which we express our opinion.  We express no opinion as to the
effect of such other laws on the opinions herein stated.

 

5.  Neither the execution, delivery or performance by the Company of the Credit
Agreement nor the compliance by the Company with the terms and provisions
thereof will contravene any provision of any Applicable Law of the State of New
York, the DGCL or any Applicable Law of the United States of America.

 

6.  No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of any of the Credit Agreement by the Company or
the enforceability of any of the Credit Agreement against the Company except
those Governmental Approvals set forth in Schedule III to the Officer’s
Certificate.

 

7.  Neither the execution, delivery or performance by the Company of its
obligations under the Credit Agreement nor compliance by the Company with the
terms thereof will contravene any Applicable Order against the Company.

 

8.  The Company is not and, solely after giving effect to the Credit Agreement
and the application of the proceeds thereof as described therein, will not be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

Our opinions are subject to the following assumptions and qualifications:

 

(a)  enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);

 

(b)  we have assumed that the Credit Agreement constitutes the valid and binding
obligation of each party to the Credit Agreement (other than the Company)
enforceable against such other party in accordance with its terms;

 

3

--------------------------------------------------------------------------------


 

(c)  the execution, delivery and performance of any of its obligations under the
Credit Agreement do not and will not conflict with, contravene, violate or
constitute a default under (i) any lease, indenture, instrument or other
agreement to which the Company or its property is subject (other than the
Applicable Contracts as to which we express our opinion in paragraph 4 herein),
(iii) any rule, law or regulation to which the Company is subject (other than
Applicable Laws of the State of New York, the DGCL and Applicable Laws of the
United States of America as to which we express our opinion in paragraph 5
herein) or (iv) any judicial or administrative order or decree of any
governmental authority (other than Applicable Orders as to which we express our
opinion in paragraph 7 herein);

 

(d)  no authorization, consent or other approval of, notice to or filing with
any court, governmental authority or regulatory body (other than Governmental
Approvals as to which we express our opinion in paragraph 6 herein) is required
to authorize or is required in connection with the execution, delivery or
performance by the Company of the Credit Agreement or the transactions
contemplated thereby;

 

(e)  we express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of the Agent or any party (other than the
Company) to the Credit Agreement with any state, federal or other laws or
regulations applicable to them or (ii) the legal or regulatory status or the
nature of the business of any party;

 

(f)  we express no opinion as to the enforceability of any rights to
contribution or indemnification provided for in the Credit Agreement which are
violative of the public policy underlying any law, rule or regulation (including
any federal or state securities law, rule or regulation);

 

(g)  we express no opinion on the enforceability of any provision in the Credit
Agreement purporting to prohibit, restrict or condition the assignment of rights
under the Credit Agreement to the extent such restriction on assignability is
governed by the Uniform Commercial Code;  and

 

(h)  we express no opinion with respect to any provision of the Credit Agreement
to the extent it authorizes or permits any purchaser of a participation interest
to set -off or apply any deposit, property or indebtedness with respect to any
participation interest.

 

This opinion is being furnished only to you in connection with the Credit
Agreement and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without our prior written consent.

 

Very truly yours,

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Opinion of Special New York

Counsel to the Administrative Agent]

 

[date]

 

To the Banks party to the

Credit Agreement referred to

below

Citibank, N.A., as Administrative

Agent

388 Greenwich Street

New York, New York  10013

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Citibank, N.A. (the “Administrative
Agent”), as Administrative Agent, in connection with the 364-Day Credit
Agreement dated as of August 29, 2002 (the “Credit Agreement”) among The Nasdaq
Stock Market, Inc. (the “Borrower”), the lenders named therein and the
Administrative Agent, providing for loans to be made by said lenders to the
Borrower in an aggregate principal amount not exceeding $150,000,000.  Terms
defined in the Credit Agreement are used herein as defined therein.  This
opinion is being delivered pursuant to Section 3.01(e) of the Credit Agreement.

 

In rendering the opinions expressed below, we have examined the Credit
Agreement.  In our examination, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with authentic original documents of all documents submitted to
us as copies.

 

In rendering the opinions expressed below, we have assumed, with respect to the
Credit Agreement, that:

 

(i)                                     the Credit Agreement has been duly
authorized by, have been duly executed and delivered by, and (except to the
extent set forth in the opinions below as to the Borrower) constitutes legal,
valid, binding and enforceable obligations of, all of the parties thereto;

 

(ii)                                  all signatories to the Credit Agreement
have been duly authorized;

 

(iii)                               all of the parties to the Credit Agreement
are duly organized and validly existing and have the power and authority
(corporate or other) to execute, deliver and perform the Credit Agreement; and

 

--------------------------------------------------------------------------------


 

(iv)                              all governmental approvals required for the
Borrower to make and perform the Credit Agreement have been obtained and are in
full force and effect.

 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and except as the enforceability of the Credit Agreement is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

 

The foregoing opinions are subject to the following comments and qualifications:

 

(a)                                  The enforceability of Section 8.04(b) of
the Credit Agreement may be limited by laws limiting the enforceability of
provisions exculpating or exempting a party from, or requiring indemnification
of a party for, its own action or inaction, to the extent such action or
inaction involves gross negligence, recklessness or willful or unlawful conduct.

 

(b)                                 The enforceability of provisions in the
Credit Agreement to the effect that terms may not be waived or modified except
in writing may be limited under certain circumstances.

 

(c)                                  We express no opinion as to (i) the effect
of the laws of any jurisdiction in which any Lender is located (other than the
State of New York) that limit the interest, fees or other charges such Lender
may impose, or (ii) Section 2.15 of the Credit Agreement.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the laws of any other jurisdiction.

 

2

--------------------------------------------------------------------------------


 

This opinion letter is, pursuant to Section 3.01(e) of the Credit Agreement,
provided to you by us in our capacity as special New York counsel to the
Administrative Agent and may not be relied upon by any Person for any purpose
other than in connection with the transactions contemplated by the Credit
Agreement without, in each instance, our prior written consent.

 

Very truly yours,

 

 

WFC/RW

 

[File No. 26653-47100]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

To:                              The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain 364-Day Credit
Agreement dated as of August 29, 2002 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among the Borrower, the banks named therein,
Salomon Smith Barney Inc., as Sole Arranger and Book Manager and Citibank, N.A.,
as Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                       I am the duly elected Chief Financial
Officer of the Borrower;

 

2.                                       I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                       The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event which constitutes a Default or an Event of Default during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate, except as set forth below; and

 

4.                                       Schedule I attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this         day
of                   , 20    .

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I to

Compliance Certificate

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of [                ] with
Provisions of Sections 5.02(a), 5.02(b) and 5.02(c) of
the Agreement

 

 

1.

 

Section 5.02(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Total Long-Term Indebtedness

 

$

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated Capitalization

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Ratio of A to B

 

 

 

:1.0

 

 

 

 

 

 

 

 

 

 

 

D.

 

Permitted Ratio

 

Not greater than 1.0:1.0

 

 

 

 

 

 

 

 

 

 

 

 

 

Complies         Does Not Comply           

 

 

 

 

 

 

 

 

 

 

 

2.

 

Section 5.02(b)

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Tangible Net Worth

 

$

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

50% of Consolidated Net Income (if positive)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

75% of net proceeds from any public equity offering

 

 

 

 

 

 

 

 

 

 

 

 

 

D.

 

Sum of (i) $175,000,000, (ii) B and (iii) C:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

E.

 

Comparison of A and D

 

A >/< D

 

 

 

 

 

 

 

 

 

 

 

 

 

Complies             Does Not Comply           

 

 

 

 

 

 

 

 

 

 

 

3.

 

Section 5.02(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated EBIT

 

$

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated Interest Expense

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Ratio of A to B

 

 

 

:1.0

 

 

 

 

 

 

 

 

 

 

 

D.

 

Permitted Ratio

 

Not less than 2.0:1.0

 

 

 

 

 

 

 

 

 

 

 

 

 

Complies             Does Not Comply           

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF NEW LENDER SUPPLEMENT]

 

SUPPLEMENT, dated                        , to the Credit Agreement dated as of
August 29, 2002 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among THE NASDAQ STOCK MARKET, INC.,
a corporation organized under the laws of Delaware (the “Borrower”), the several
banks and other financial institutions parties thereto (the “Lenders”), and
CITIBANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in subsection 2.04(c)(ii) thereof that
any bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement with the consent of the
Borrower and the Administrative Agent by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.                                       The undersigned agrees to be bound by
the provisions of the Credit Agreement, and agrees that it shall, on the date
this Supplement is accepted by the Borrower and the Administrative Agent, become
a Lender for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a Commitment of $       .

 

2.                                       The undersigned (a) represents and
warrants that it is legally authorized to enter into this Supplement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered pursuant to subsection 3.01 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Supplement; (c) agrees
that it has made and will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as administrative
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any instrument or document furnished pursuant hereto or thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; and (e) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, without limitation, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to subsection 2.14(e) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       The undersigned’s address for notices
for the purposes of the Credit Agreement is as follows:

 

4.                                       Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[INSERT NAME OF LENDER]

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted this         day of
                      ,       .

 

THE NASDAQ STOCK MARKET, INC.

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Accepted this           day of
                      ,        .

 

CITIBANK, N.A., as Administrative Agent

 

By

 

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

 

SUPPLEMENT, dated                      , to the Credit Agreement dated as of
August 29, 2002 (as the same may be amended, supplemented otherwise modified
from time to time, the “Credit Agreement”), among THE NASDAQ STOCK MARKET, INC.,
a corporation organized under the laws of Delaware (the “Borrower”), the several
banks and other financial institutions parties thereto (the “Lenders”), and
CITIBANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in subsection 2.04(c) thereof that any
Lender with (when applicable) the consent of the Borrower may increase the
amount of its Commitment by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;

 

NOW THEREFORE, the undersigned hereby agrees as follows:

 

1.                                       The undersigned agrees, subject to the
terms and conditions of the Credit Agreement, that on the date this Supplement
is accepted by the Borrower and the Administrative Agent it shall have its
Commitment increased by $                 , thereby making the amount of its
Commitment $                .

 

2.                                       Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[INSERT NAME OF LENDER]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Accepted this                  day of
                            ,         .

 

THE NASDAQ STOCK MARKET, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

 

Accepted this                     day of
                       ,        .

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------